      Case 1:09-cr-00245-TCB-AJB Document 294 Filed 03/31/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 CRAIG COURTNEY CARROLL,
                                               CRIMINAL ACTION FILE
          Petitioner,                          NO. 1:09-cr-245-TCB

 v.
                                               CIVIL ACTION FILE
 UNITED STATES OF AMERICA,                     NO. 1:21-cv-794-TCB

          Respondent.


                                     ORDER

      This case comes before the Court on Magistrate Judge Alan J.

Baverman’s final report and recommendation (the “R&R”) [292], which

recommends dismissing Petitioner Craig Carroll’s petition for a writ of

habeas corpus under 28 U.S.C. § 2241.1 No objections have been filed.



      1  Carroll stylized his petition as a motion for a writ of audita querela, coram
nobis, mandamus, and other relief pursuant to 28 U.S.C. § 1651. That statute
“permits ‘courts established by Act of Congress’ to issue ‘all writs necessary or
appropriate in aid of their respective jurisdictions.’” United States v. Denedo, 556
U.S. 904, 911 (2009) (quoting 28 U.S.C. § 1651(a)). However, it is an extraordinary
remedy that “may not issue when alternative remedies, such as habeas corpus, are
available.” Id. (quoting United States v. Morgan, 346 U.S. 502, 510–11 (1954)).
Accordingly, the magistrate judge properly treated Carroll’s petition as one for a
writ of habeas corpus.
     Case 1:09-cr-00245-TCB-AJB Document 294 Filed 03/31/21 Page 2 of 3




      A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. The district judge must “make a de novo determination of

those portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C). In contrast, those portions of the R&R to which no

objection is made need only be reviewed for “clear error.” Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (per curiam) (quoting

Diamond v. Colonial Life & Accident Ins., 416 F.3d 310, 315 (4th Cir.

2005)).2



      2 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         2
     Case 1:09-cr-00245-TCB-AJB Document 294 Filed 03/31/21 Page 3 of 3




     After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681

F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

     The Court has conducted a careful and complete review of the

R&R and finds no clear error in its factual or legal conclusions.

Accordingly, the Court adopts as its Order the R&R [292]. Carroll’s

petition for a writ of habeas corpus under 28 U.S.C. § 2241 is denied.

The corresponding civil action number 1:21-cv-794-TCB-AJB is

dismissed, and the Clerk is directed to close the civil case.

     IT IS SO ORDERED this 29th day of March, 2021.



                                   ____________________________________
                                   Timothy C. Batten, Sr.
                                   United States District Judge




                                     3
